I am for affirmance. I cannot hold that the errors complained of have resulted in a miscarriage of justice. I think the judgment just. I agree with Mr. Justice McDONALD that the court was in error in ordering the testimony taken before the magistrate to be open to the view of counsel for plaintiff, but inasmuch as this was not in the presence of the jury and no use thereof made before the jury the error was without prejudice. Such testimony could not be used for any purpose by either side in this action.
The judgment is affirmed, with costs to plaintiff.
BIRD, STEERE, and FELLOWS, JJ., concurred with WIEST, J. *Page 349